DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on May 25, 2022, which amends the independent claims 1 and 17, amends the dependent claim 5, cancels the dependent claims 6, 9, and 13, adds new dependent claims 21-23, and presents arguments, is hereby acknowledged. Claims 1-5, 7-8, 10-12, and 14-23 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s arguments filed on May 25, 2022, have been fully considered.
	Applicant argues that by this response, the independent claims 1 and 17 are hereby amended to add a new limitations “wherein the supporting structure is an interior structure of a vehicle or a room of a building” and “i) track states of the aspects of the supporting structure contacted by one or more animate objects and contaminated due to the contact by the one or more animate objects” in order to overcome the 35 U.S.C. §103 rejection.
Examiner replies that the amended claims with new limitation may overcome the cited portions of the prior arts. However, a newly found art, Chen (US 20190091738 A1) teaches that wherein the supporting structure is an interior structure of a vehicle or a room of a building (See Chen: Fig. 1, and [0031], “Now turning to the figures, wherein like numerals indicate like parts throughout the several views, there is shown a cleaning system 10 for a vehicle 12 that includes a computer 14, a lighting system 16 (e.g., providing ultraviolet (UV) light), and one or more environmental sensors 18. As will be described in detail below, the computer 14 may receive sensor data from sensor(s) 18, determine a light emission dosage, and, when a cabin 20 of the vehicle 12 contains no users (e.g., human passengers or occupants), the computer 14 may control the lighting system 16 to emit light to impinge upon and clean an interior surface 22 of the cabin 20 (e.g., it may actuate the lighting system 16 to an ON state). More particularly, computer 14 may tailor a dosage (e.g., UV-C light exposure for a period of application time) to target one or more types of surface contaminants (e.g., bacteria, viruses, fungi, other pathogens, etc.). For example, using the environmental sensor data collected via sensors 18, computer 14 in some instances may identify potential contaminants and, based on that identification, determine an appropriate dosage. Non-limiting examples of environmental sensor data include cabin humidity data, cabin temperature data, cabin surface sunlight data, surface moisture data, cabin airflow data, and the like. According to one example, in determining the dosage, computer 14 may determine a wavelength (or band), determine an intensity (of UV light), and/or determine an exposure duration (of the UV light) which may be suitable for eliminating, exterminating, or killing the identified contaminant while avoiding overdosing the surface 22—as overdosing may result in deterioration of vehicle interior components (e.g., such as interior trim, moldings, etc. which may comprise rubber, plastic, or other materials which degrade in the presence of UV light). In addition, the computer 14 may actuate lighting system 16 to an OFF state following an expiration of the exposure duration or when, during the duration, the computer 14 determines that a user may be entering the vehicle 12. In at least some instances, in order to inhibit or minimize the likelihood of contaminant growth within the cabin 20, the computer 14 may control at least one climate control parameter following the UV dosage application (e.g., controlling cabin humidity, temperature, airflow, etc.). Computer 14 and other aspects of the cleaning system 10 are described in greater detail below”); and i) track states of the aspects of the supporting structure contacted by one or more animate objects and contaminated due to the contact by the one or more animate objects (See Chen: Figs. 1-2, and [0033], “When vehicle 12 is used as an autonomous taxi, bus, or the like, the cabin 20 typically will be used daily by a number of different users. As used herein, a cabin is a region of vehicle 12 adapted with passenger seating. The cleaning system 10 may facilitate some cleaning between at least some occupancies of these different users—e.g., during periods of less frequent vehicle use. The cleaning system 10 described herein may be particularly desirable in relatively small, enclosed environments: since smaller and enclosed regions often have temperatures suitable for human comfort (e.g., such as cabin 20) but which also can harbor and/or promote the growth of infectious pathogens such as bacteria, viruses, and fungi; and since both infected and un-infected users regularly may utilize vehicle 12—e.g., thus making the vehicle cabin 20, without the cleaning system 10, a more likely vessel for spreading infection. Thus, according to at least one example, cleaning system 10 may be used to minimize the spread of respiratory, gastrointestinal, and other illnesses (e.g., which can be spread by user contact with contaminated surfaces 22 within the vehicle 12)”). The remaining arguments of the applicant are mooted in view of the newly found art.
Examiner respectfully further replies that the Applicant's arguments have been fully considered and a new ground of rejections have been made. Accordingly, new grounds of rejection are set forth below. Since the new grounds of rejection are necessitated by Applicant's amendments to the claims, the present action is made final.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8, 10-12, 14-20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, etc. (US 20200279642 A1) in view of Kurani, etc. (US 20210188541 A1), further in view of Seyed Momen, etc. (US 20100117836 A1), and Chen (US 20190091738 A1).
Regarding claim 1, Lee teaches that a notification system (See Lee: Figs. 1-2, and [0036], "As shown in FIG. 1, the user provides input on mobile device 101, which is characterized by the input characterizer 102. The input characterizer 102 transmits input actions to the action accumulator 103, which produces a set of user input events 105. The set of user input events are transferred from the action accumulator to the pathogen transfer estimator 106, which uses location tracking and history information 104 from the user's mobile device for estimating pathogen transfer probability. Specifically, the pathogen transfer estimator 106 transmits a contact metric 107 used for estimating the degree of hand contamination and degree of device contamination. At block 109 of the warning module 108, the determined risk of contamination is checked against a predetermined threshold. If the threshold is exceeded, the system determined at block 110 whether critical risk threshold has been exceeded. If yes, the user's mobile device 101 is locked. Notification to user is sent in step 112") comprising:
a memory configured to store an activity history log associated with a supporting structure (See Lee: Fig. 3, and [0082], "The computerized system 300 may include a data bus 304 or other interconnect or communication mechanism for communicating information across and among various hardware components of the mobile computerized system 300, and a central processing unit (CPU or simply processor) 301 coupled with the data bus 304 for processing information and performing other computational and control tasks. Computerized system 300 also includes a memory 312, such as a random access memory (RAM) or other dynamic storage device, coupled to the data bus 304 for storing various information as well as instructions to be executed by the processor 301. The memory 312 may also include persistent storage devices, such as a magnetic disk, optical disk, solid-state flash memory device or other non-volatile solid-state storage devices"), wherein the supporting structure is an interior structure of a vehicle or a room of a building; 
an activity module (See Lee: Figs. 1-2, and [0074], "In one or more embodiments, the device can also passively keep track of user interactions in high risk areas and provide a summary of interactions to make users more aware of how often they handle their devices as an end-of-day or end-of-shift summary. These summaries, similar to physical activity monitoring like with a Fitbit or Apple Watch, can provide insights for users to understand their habits in handling their personal mobile devices in the clinical setting. Summaries over days or weeks can provide the worker with a long-term view of their adherence to proper protocols over time") configured to 
receive a plurality of signals from at least one of sensors or electrical devices of the supporting structure (See Lee: Figs. 1-2, and [0088], "In one or more embodiments, the computerized system 300 may additionally include a communication interface, such as a network interface 305 coupled to the data bus 304. The network interface 305 may be configured to establish a connection between the computerized system 300 and the Internet 324 using at least one of WIFI interface 307 and the cellular network (GSM or CDMA) adaptor 308. The network interface 305 may be configured to provide a two-way data communication between the computerized system 300 and the Internet 324. The WIFI interface 307 may operate in compliance with 802.11a, 802.11b, 802.11g and/or 802.11n protocols as well as Bluetooth protocol well known to persons of ordinary skill in the art. In an exemplary implementation, the WIFI interface 307 and the cellular network (GSM or CDMA) adaptor 308 send and receive electrical or electromagnetic signals that carry digital data streams representing various types of information. For example, the aforesaid networking components may be used to establish a network data connection between the computerized system 300 and other components of the localization system 100, such as the central server 104 and third party services/applications 108"), and
track (See Lee: Figs. 1-2, and [0047], "In one or more embodiments, hand features of user input can also be accounted for in the contact metric. The system can identify whether one or both hands were used in the interaction, and which hand was used to touch the screen. For example, when texting with two thumbs, the user's fingers are mostly in contact with the back of the phone, elevating the risk of transfer from the back to the fingertips but not the user's palms. The system can also identify when the phone is used by only the right or left hand (because the thumb has limited reach and is directional), and differentially elevate the risks to only the hand in contact. The system can also track when the user takes a call and holds the phone up to their ear, touching their face and hair, which increases the contact area and regions for transfer") activities at least one of in or within set distances of surfaces of the supporting structure to generate the activity history log (See Lee: Figs. 1-2, and [0046], "none or more embodiments, additional gestures can be detected that indicate the device has been sanitized, for example, wiping a cleaning cloth across the screen in a standard motion with the correct amount of pressure, coverage, and duration. Similarly, the system can use optical sensors to detect when it is placed under ultraviolet-( light with adequate intensity, frequency, and duration to be sanitized. After a detected sanitation event, the contact metric can be reset to lower level to correspond to the lower level of contamination on the device. The time since the previous sanitation event can also be used a factor in the contact metric, for example, increasing the risk of contamination as the time since the previous sanitation event increases. The system can also log each sanitation event useful for subsequent health and safety compliance audits");
a localization module (See Lee: Figs. 1-3, and [0088], "For example, the aforesaid networking components may be used to establish a network data connection between the computerized system 300 and other components of the localization system 100, such as the central server 104 and third party services/applications 108") configured to relate the activities to aspects of the supporting structure and generate corresponding localization data, wherein the aspects are within the supporting structure and include at least one of surfaces, areas, spaces or volumes of the supporting structure (See Lee: Figs. 1-2, and [0047], "The system can also identify when the phone is used by only the right or left hand (because the thumb has limited reach and is directional), and differentially elevate the risks to only the hand in contact. The system can also track when the user takes a call and holds the phone up to their ear, touching their face and hair, which increases the contact area and regions for transfer");
a tracking module configured to i) track states of the aspects of the supporting structure contacted by one or more animate objects (See Lee: Figs. 1- 3, and [0047], "In one or more embodiments, hand features of user input can also be accounted for in the contact metric. The system can identify whether one or both hands were used in the interaction, and which hand was used to touch the screen. For example, when texting with two thumbs, the user's fingers are mostly in contact with the back of the phone, elevating the risk of transfer from the back to the fingertips but not the user's palms. The system can also identify when the phone is used by only the right or left hand (because the thumb has limited reach and is directional), and differentially elevate the risks to only the hand in contact. The system can also track when the user takes a call and holds the phone up to their ear, touching their face and hair, which increases the contact area and regions for transfer") and contaminated due to the contact by the one or more animate objects, and ii) determine at least one of a plurality of contamination levels or a plurality of sanitization levels of the aspects based on the localization data (See Lee: Figs. 1-2, and [0078], "In one or more embodiments, hand features of user input can also be accounted for in the contact metric. The system can identify whether one or both hands were used in the interaction, and which hand was used to touch the screen. For example, when texting with two thumbs, the user's fingers are mostly in contact with the back of the phone, elevating the risk of transfer from the back to the fingertips but not the user's palms. The system can also identify when the phone is used by only the right or left hand (because the thumb has limited reach and is directional), and differentially elevate the risks to only the hand in contact. The system can also track when the user takes a call and holds the phone up to their ear, touching their face and hair, which increases the contact area and regions for transfer") and the activity history log; and
an output device (See Lee: Fig. 3, and [0084], "In one or more embodiments, the computerized system 300 may incorporate a display (alerting) device 309, which may be also coupled to the data bus 304, for displaying various information to a user of the computerized system 300. In an alternative embodiment, the display (alerting) device 309 may be associated with a graphics controller and/or graphics processor (not shown). The display (alerting) device 309 may be implemented as a liquid crystal display (LCD), manufactured, for example, using a thin-film transistor (TFT) technology or an organic light emitting diode (OLEO) technology, both of which are well known to persons of ordinary skill in the art. In various embodiments, the display (alerting) device 309 may be incorporated into the same general enclosure with the remaining components of the computerized system 300. In an alternative embodiment, the display (alerting) device 309 may be positioned outside of such enclosure. In addition, in various embodiments, the display (alerting) device 309 may also include audible and tactile/vibrational modalities to alert the user of the pathogen transfer possibility as described above") configured to indicate the at least one of the plurality of contamination levels or the plurality of sanitization levels (See Lee: Figs. 1-2, and [0079], "In one or more embodiments, beyond supporting awareness, the system can also automatically lock out all features, prompting the user to wash their hands and/or disinfect their device. In the absence of automatic detection of handwashing and device disinfection, the user can assert on the (now clean) device with their (now clean) hands that they have followed the disinfection protocol. Alternatively, the device can prompt the user to physically bring the device to a phone-safe zone nearby a handwashing station (where the user can sanitize their hands and device) or in a lockbox away from critical areas. After asserting that hands/device have been sanitized, the device releases the lock and allows the user to carry on with using the mobile device. The detected hand sanitization events (using either location, user assertions, etc.) can also be used to update/reset the contamination estimate for the user's hands to correspond to a lower level of contamination. The time since the previous hand sanitization event can also be used to increase the estimate of hand contamination, allowing the system to notify the user to wash their hands (or avoid contact with sensitive patients and surfaces) after a certain duration. These notifications and assertions can be logged in a central database to track adherence to safe mobile device usage policies for future audits of the health care facility").
However, Lee fails to explicitly disclose that wherein the supporting structure is an interior structure of a vehicle or a room of a building; track activities at least one of in or within set distances of surfaces of the supporting structure; contaminated due to the contact by the one or more animate objects; and ii) determine at least one of a plurality of contamination levels or a plurality of sanitization levels of the aspects based on the localization data and the activity history log.
However, Kurani teaches that track activities at least one of in or within set distances of surfaces of the supporting structure (See Kurani: Fig. 1, and [0035], "A neighborhood public biohazardous waste alert is sent to the waste bin mobile application installed on a mobile device of the set of waste bin owners within a specified distance of the waste bin in which a biohazardous waste level is above a predetermined threshold level. A neighborhood public biosafety alert is sent to the waste bin mobile application installed on a mobile device of the set of waste bin owners within a specified distance of the waste bin in which a biosafety level is above a predetermined threshold level").
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Lee to have track activities at least one of in or within set distances of surfaces of the supporting structure as taught by Kurani in order to allow for automated training and instruction on biosafety policies and procedures to minimize the occupational risk of exposure to infectious agents during waste disposal or handling in the waste collection facility (See Kurani: Figs. 1-2, and [0128], "Biohazard disposal waste containers or bins are used for the disposal of waste that may be contaminated with pathogens that present a danger to people and the environment. The biohazardous waste can be solid biohazardous waste, liquid biohazardous waste, sharp biohazardous waste, pathological biohazardous waste, and microbiological waste. All infectious wastes, for example, glassware, pipetting tips, gloves, blood collection tubes, dried blood spotting slides, tissue slides, microbiologic and tissue specimens, and other solid or liquid waste or refuse, are discarded into "biohazard" labeled bins that do not leak and have solid, tight-fitting covers that are applied before transport from the hospital, physician laboratory work area, and increasingly from residential homes, for storage and disposal. Sharp disposal consisting of sterile syringes, needles, lancets, or other blood-letting devices ("sharps") that are capable of transmitting infection are used once only, and all waste sharps are discarded in puncture-resistant containers that are easily accessible, located in areas where needles are commonly used, and properly labeled to warn handlers of the potential hazard. Increasingly due to the COVID-19 pandemic, people are also discarding biohazardous waste like gloves, mask, hair nets, gowns, boots, hand sanitizers, and drugs into garbage or plastic waste bins. This results in spread of infection if it is not detected and disposed of properly. Biohazardous type, biohazardous waste level, pathogen type, and biosafety level information allow waste collection workers to have appropriate provision and usage of personal protective equipment (PPE), for example, gloves, gowns, masks, and eye protectors, etc. while picking up the waste from waste bins. This information also allows all waste collection facility work areas to be maintained in a sanitary and reliable condition in which blood and body substances are handled and in circumstances during which exposure is likely to occur. The waste collection facility application allows for all waste facility operators and collection workers to have proper PPE instruction, at which personnel are instructed in the proper use of personal protective clothing/equipment, for example, gloves, gowns, masks, eye protectors, and footwear and for records to be retained. Personnel are also proactively provided training on hand cleaning when they remove gloves and clean hands using an effective antimicrobial method after handling the biohazardous waste"). Lee teaches a method and system that may determine the location of an object, the interaction between the object and the user, the contamination level of the object, and the need to be sanitized when the contamination level is greater than a threshold; while Kurani teaches a system and method that may provide the hazardous material handling personnel with instructions and warnings when they are within a predetermined distance to the hazardous materials. Therefore, it is obvious to one of ordinary skill in the art to modify Lee by Kurani to track the activity of the personnel to deal with the contaminating materials within some distances. The motivation to modify Lee by Kurani is "Use of known technique to improve similar devices (methods, or products) in the same way". 
However, Lee, modified by Kurani, fails to explicitly disclose that wherein the supporting structure is an interior structure of a vehicle or a room of a building; contaminated due to the contact by the one or more animate objects; and ii) determine at least one of a plurality of contamination levels or a plurality of sanitization levels of the aspects based on the localization data and the activity history log.
However, Seyed Momen teaches that ii) determine at least one of a plurality of contamination levels or a plurality of sanitization levels of the aspects based on the localization data and the activity history log (See Seyed Momen: Fig. 4, and [0181], "The operation of an embodiment of the present invention will now be described with reference to FIG. 4. In operation, the wearable smart zone sensor 12 monitors and logs hand disinfecting activity, and entering and leaving zones. The method starts at 100. The controller 20 polls the infrared (IR) detector 18 at step 102. A zone identifier signal is detected by infrared detector 18 and demodulated. An example of a suitable zone identifier signal is a pulsed code infrared signal on a 38 kilohertz carrier. A 5 millisecond preamble pulse precedes an 8-bit binary pulse stream representing a zone identifier. This is followed by a second representation of the zone identifier to act as a check-sum and confirm the accuracy of the demodulated zone identifier. One example of a second representation is a pulse stream representing the zone identifier offset by a predefined number. Other check-sum techniques can be used, as is well known in the art, such as inverting the first pulse stream representation. An 8-bit identifier can distinguish up to 256 different zones. More bits can be used for defining zone identifiers as required"; and [0203], "In this configuration the main functions of wearable electronic unit are to demodulate and decode zone identity signals, record the real time of entering/leaving the zones and dispenser activations, provide prompting if required, store hand hygiene activity history as well as the detected codes of the zones"). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Lee to have ii) determine at least one of a plurality of contamination levels or a plurality of sanitization levels of the aspects based on the localization data and the activity history log as taught by Seyed Momen in order to encourage increased hand hygiene compliance due to increased convenience and appropriate prompting when needed (See Seyed Momen: Figs. 1-2, and [0176], "If desired, the controller may also be operable to decode, in addition to the zone identifier, one or more zone type identifiers in the zone identifier signal. In this case, the alerting device may be operable to issue one or more distinct types of alerts to the user according to the zone type identifier. The one or more zone type identifiers may, for instance, include an identifier that the zone is an isolation region in light of a predetermined communicable disease or condition, such as SEVERE ACUTE RESPIRATORY SYNDROME (SARS) or METHICILLIN-RESISTANT STAPHYLOCOCCUS AUREUS (MRSA). For instance, the zone transmitters 26 may be provided with a switch function which controls one or more bits as needed in the zone identifier signal to allow staff to indicate to the system that this particular zone is for an isolated patient, requiring special prompting. The system may then provide a more urgent signal, such as a louder or recognizably different signal when leaving this zone and possibly when approaching a subsequent zone to reduce the probability of transmission by encouraging greater attention to the importance of hand hygiene in this circumstance"). Lee teaches a method and system that may determine the location of an object, the interaction between the object and the user, the contamination level of the object, and the need to be sanitized when the contamination level is greater than a threshold; while Seyed Momen teaches a system and method that may provide an alert or reminder for the users to perform hygiene procedure based on the historical log data of the location changes the interview of hand wash, etc. Therefore, it is obvious to one of ordinary skill in the art to modify Lee by Seyed Momen to track location and log the history data to diligently practice good hand hygiene. The motivation to modify Lee by Seyed Momen is "Use of known technique to improve similar devices (methods, or products) in the same way".
However, Lee, modified by Kurani and Seyed Momen, fails to explicitly disclose that wherein the supporting structure is an interior structure of a vehicle or a room of a building; and contaminated due to the contact by the one or more animate objects.
However, Chen teaches that wherein the supporting structure is an interior structure of a vehicle or a room of a building (See Chen: Fig. 1, and [0031], “Now turning to the figures, wherein like numerals indicate like parts throughout the several views, there is shown a cleaning system 10 for a vehicle 12 that includes a computer 14, a lighting system 16 (e.g., providing ultraviolet (UV) light), and one or more environmental sensors 18. As will be described in detail below, the computer 14 may receive sensor data from sensor(s) 18, determine a light emission dosage, and, when a cabin 20 of the vehicle 12 contains no users (e.g., human passengers or occupants), the computer 14 may control the lighting system 16 to emit light to impinge upon and clean an interior surface 22 of the cabin 20 (e.g., it may actuate the lighting system 16 to an ON state). More particularly, computer 14 may tailor a dosage (e.g., UV-C light exposure for a period of application time) to target one or more types of surface contaminants (e.g., bacteria, viruses, fungi, other pathogens, etc.). For example, using the environmental sensor data collected via sensors 18, computer 14 in some instances may identify potential contaminants and, based on that identification, determine an appropriate dosage. Non-limiting examples of environmental sensor data include cabin humidity data, cabin temperature data, cabin surface sunlight data, surface moisture data, cabin airflow data, and the like. According to one example, in determining the dosage, computer 14 may determine a wavelength (or band), determine an intensity (of UV light), and/or determine an exposure duration (of the UV light) which may be suitable for eliminating, exterminating, or killing the identified contaminant while avoiding overdosing the surface 22—as overdosing may result in deterioration of vehicle interior components (e.g., such as interior trim, moldings, etc. which may comprise rubber, plastic, or other materials which degrade in the presence of UV light). In addition, the computer 14 may actuate lighting system 16 to an OFF state following an expiration of the exposure duration or when, during the duration, the computer 14 determines that a user may be entering the vehicle 12. In at least some instances, in order to inhibit or minimize the likelihood of contaminant growth within the cabin 20, the computer 14 may control at least one climate control parameter following the UV dosage application (e.g., controlling cabin humidity, temperature, airflow, etc.). Computer 14 and other aspects of the cleaning system 10 are described in greater detail below”); and 
contaminated due to the contact by the one or more animate objects (See Chen: Figs. 1-2, and [0033], “When vehicle 12 is used as an autonomous taxi, bus, or the like, the cabin 20 typically will be used daily by a number of different users. As used herein, a cabin is a region of vehicle 12 adapted with passenger seating. The cleaning system 10 may facilitate some cleaning between at least some occupancies of these different users—e.g., during periods of less frequent vehicle use. The cleaning system 10 described herein may be particularly desirable in relatively small, enclosed environments: since smaller and enclosed regions often have temperatures suitable for human comfort (e.g., such as cabin 20) but which also can harbor and/or promote the growth of infectious pathogens such as bacteria, viruses, and fungi; and since both infected and un-infected users regularly may utilize vehicle 12—e.g., thus making the vehicle cabin 20, without the cleaning system 10, a more likely vessel for spreading infection. Thus, according to at least one example, cleaning system 10 may be used to minimize the spread of respiratory, gastrointestinal, and other illnesses (e.g., which can be spread by user contact with contaminated surfaces 22 within the vehicle 12)”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Lee to have wherein the supporting structure is an interior structure of a vehicle or a room of a building; and contaminated due to the contact by the one or more animate objects as taught by Chen in order to notify a user that vehicle interior surfaces can be cleaned and/or permit the user to suggest to a computer that cabin surfaces can be purged once the user leaves a vehicle (See Chen: Figs. 1-2, and [0053], " Human-machine interface (HMI) module 32—also shown in FIG. 2—may include any suitable input and/or output devices such as switches, knobs, controls, etc.—e.g., on a vehicle instrument panel, steering wheel, etc. of vehicle 12—which are coupled communicatively to computer 14. In one non-limiting example, HMI module 32 may comprise an interactive touch screen or display which provides navigation information (e.g., including text, images, etc.) to the vehicle user and permits the user to enter a desired destination for the vehicle 12 in a fully autonomous mode to transport the user. Such interactive devices further may be used to notify the user that the vehicle interior surfaces 22 have been cleaned and/or to permit the user to suggest to the computer 14 that the cabin surfaces 22 should be purged once the user leaves the vehicle 12 (e.g., based on visual inspection by the respective user). In at least one example, a level of sterilization be selected via module 32; this is discussed more below as well"). Lee teaches a method and system that may determine the location of an object, the interaction between the object and the user, the contamination level of the object, and the need to be sanitized when the contamination level is greater than a threshold; while Chen teaches a cleaning system and method that may provide and control the vehicle interior cleaning method and procedure based on the sensor data such as human contact contamination on the vehicle interior surface. Therefore, it is obvious to one of ordinary skill in the art to modify Lee by Chen to detect the vehicle interior contamination and clean it accordingly. The motivation to modify Lee by Chen is "Use of known technique to improve similar devices (methods, or products) in the same way".
Regarding claim 2, Lee, Kurani, Seyed Momen, and Chen teach all the features with respect to claim 1 as outlined above. Further, Lee teaches that the notification system of claim 1, further comprising a transceiver configured to receive a notification key indicating a network device has been identified as being exposed to a contaminant (See Lee: Fig. 3, and [0088], "In one or more embodiments, the computerized system 300 may additionally include a communication interface, such as a network interface 305 coupled to the data bus 304. The network interface 305 may be configured to establish a connection between the computerized system 300 and the Internet 324 using at least one of WIFI interface 307 and the cellular network (GSM or CDMA) adaptor 308. The network interface 305 may be configured to provide a two-way data communication between the computerized system 300 and the Internet 324. The WIFI interface 307 may operate in compliance with 802.11a, 802.11b, 802.11g and/or 802.11n protocols as well as Bluetooth protocol well known to persons of ordinary skill in the art. In an exemplary implementation, the WIFI interface 307 and the cellular network (GSM or CDMA) adaptor 308 send and receive electrical or electromagnetic signals that carry digital data streams representing various types of information. For example, the aforesaid networking components may be used to establish a network data connection between the computerized system 300 and other components of the localization system 100, such as the central server 104 and third party services/applications 108"),
wherein the tracking module configured to, in response to the notification key, track the aspects of the supporting structure contacted by the one or more animate objects and determine the at least one of the plurality of contamination levels or the plurality of sanitization levels of the aspects based on the localization data and the activity history log (See Lee: Fig. 1, and [0036], "As shown in FIG. 1, the user provides input on mobile device 101, which is characterized by the input characterizer 102. The input characterizer 102 transmits input actions to the action accumulator 103, which produces a set of user input events 105. The set of user input events are transferred from the action accumulator to the pathogen transfer estimator 106, which uses location tracking and history information 104 from the user's mobile device for estimating pathogen transfer probability. Specifically, the pathogen transfer estimator 106 transmits a contact metric 107 used for estimating the degree of hand contamination and degree of device contamination. At block 109 of the warning module 108, the determined risk of contamination is checked against a predetermined threshold. If the threshold is exceeded, the system determined at block 110 whether critical risk threshold has been exceeded. If yes, the user's mobile device 101 is locked. Notification to user is sent in step 112").
Regarding claim 3, Lee, Kurani, Seyed Momen, and Chen teach all the features with respect to claim 1 as outlined above. Further, Seyed Momen teaches that the notification system of claim 1, further comprising the sensors configured to detect activities in the supporting structure, wherein the activity module is configured to track the activities based on outputs of the sensors (See Seyed Momen: Figs. 2A-B, and [0110], "In another aspect, there is provided a wearable monitor unit for a hand hygiene monitoring system, wearable by an attendant in a facility. The wearable monitor unit comprises a data transfer portion operable for receiving sensory data of one or more descriptors of activity of the attendant wearing the monitoring unit. A monitor processor module is provided and configured to receive sensory data recording a number of repeated instances of a first current attendant activity, to generate a first series of current activity feature data sets for the first current attendant activity, generate a feature space data structure modeling the first series, receive sensory data recording a number of repeated instances of a second current activity, to generate a second series of current activity feature data sets for the second current attendant activity, generate a feature space data structure modeling the second series; and associate each data structure with a corresponding hygiene risk level to form a number of associations. A memory portion is provided and configured to store the feature space data structures for the first and second series and the associations").
Regarding claim 4, Lee, Kurani, Seyed Momen, and Chen teach all the features with respect to claim 1 as outlined above. Further, Seyed Momen teaches that the notification system of claim 1, further comprising the electrical devices configured to change state as a result of activities in the supporting structure, wherein the activity module is configured to track states of the electrical devices and log the states in the activity history log (See Seyed Momen: Figs. 2A-B, and [0113], "In another aspect, there is provided a system for monitoring hand hygiene among a number of human attendants in a facility, comprising a number of wearable monitor units, each monitoring unit to be worn by one attendant. Each monitoring unit includes data transfer portion operable in a first phase for receiving sensory data reporting a hygiene event, sensory data of one or more descriptors of activity of the attendant wearing the monitoring unit and zone data. The zone data includes zone location data and/or zone type data. The data transfer portion is operable in a second phase for transferring user identity data and/or activity history data between the monitoring unit and an external station. Also provided is a memory portion which is configured to store a plurality of feature space data structures, each for a predicted attendant activity, store a list of hygiene status subroutines, each according to a corresponding infection risk level and the activity history data. A monitor processor module is provided and configured to receive the sensory data to generate at least one current activity feature data set for a current attendant activity, associate the current activity feature data set with the feature space data structures to generate a correlation between the feature data set and one of the feature space data structures, select an infection risk level according to the correlation, select a hygiene status subroutine from the list of hygiene status subroutines according to the infection risk level, and execute the selected hygiene status subroutine").
Regarding claim 5, Lee, Kurani, Seyed Momen, and Chen teach all the features with respect to claim 1 as outlined above. Further, Lee, Seyed Momen, and Chen teach that the notification system of claim 1, further comprising one or more cameras configured to track activities of the one or more animate objects, wherein:
the interior structure is a vehicle (See Chen: Figs. 1-2, and [0031], " Now turning to the figures, wherein like numerals indicate like parts throughout the several views, there is shown a cleaning system 10 for a vehicle 12 that includes a computer 14, a lighting system 16 (e.g., providing ultraviolet (UV) light), and one or more environmental sensors 18. As will be described in detail below, the computer 14 may receive sensor data from sensor(s) 18, determine a light emission dosage, and, when a cabin 20 of the vehicle 12 contains no users (e.g., human passengers or occupants), the computer 14 may control the lighting system 16 to emit light to impinge upon and clean an interior surface 22 of the cabin 20 (e.g., it may actuate the lighting system 16 to an ON state). More particularly, computer 14 may tailor a dosage (e.g., UV-C light exposure for a period of application time) to target one or more types of surface contaminants (e.g., bacteria, viruses, fungi, other pathogens, etc.). For example, using the environmental sensor data collected via sensors 18, computer 14 in some instances may identify potential contaminants and, based on that identification, determine an appropriate dosage. Non-limiting examples of environmental sensor data include cabin humidity data, cabin temperature data, cabin surface sunlight data, surface moisture data, cabin airflow data, and the like. According to one example, in determining the dosage, computer 14 may determine a wavelength (or band), determine an intensity (of UV light), and/or determine an exposure duration (of the UV light) which may be suitable for eliminating, exterminating, or killing the identified contaminant while avoiding overdosing the surface 22—as overdosing may result in deterioration of vehicle interior components (e.g., such as interior trim, moldings, etc. which may comprise rubber, plastic, or other materials which degrade in the presence of UV light). In addition, the computer 14 may actuate lighting system 16 to an OFF state following an expiration of the exposure duration or when, during the duration, the computer 14 determines that a user may be entering the vehicle 12. In at least some instances, in order to inhibit or minimize the likelihood of contaminant growth within the cabin 20, the computer 14 may control at least one climate control parameter following the UV dosage application (e.g., controlling cabin humidity, temperature, airflow, etc.). Computer 14 and other aspects of the cleaning system 10 are described in greater detail below"); and
the output device is at least one of a display of the vehicle or one or more smart aspects of the vehicle (See Lee: Fig. 3, and [0084], "In one or more embodiments, the computerized system 300 may incorporate a display (alerting) device 309, which may be also coupled to the data bus 304, for displaying various information to a user of the computerized system 300. In an alternative embodiment, the display (alerting) device 309 may be associated with a graphics controller and/or graphics processor (not shown). The display (alerting) device 309 may be implemented as a liquid crystal display (LCD), manufactured, for example, using a thin-film transistor (TFT) technology or an organic light emitting diode (OLEO) technology, both of which are well known to persons of ordinary skill in the art. In various embodiments, the display (alerting) device 309 may be incorporated into the same general enclosure with the remaining components of the computerized system 300. In an alternative embodiment, the display (alerting) device 309 may be positioned outside of such enclosure. In addition, in various embodiments, the display (alerting) device 309 may also include audible and tactile/vibrational modalities to alert the user of the pathogen transfer possibility as described above"); and
the activity module is configured to determine aspects of the supporting structure contacted based on outputs of the one or more cameras and log the aspects contacted and corresponding timestamps in the activity history log (See Seyed Momen: Fig. 1-2, and [0168], “Various embodiments of the present invention will now be described with reference to the figures. FIG. 1A shows a breakaway perspective illustration of a wearable smart disinfectant dispenser assembly 10. The assembly comprises a smart zone sensor 12 which fits in external housing 14, along with dispenser cartridge 16. The dispenser cartridge 16 is a disposable cartridge for dispensing a hand sanitizing lotion or gel such as alcohol based sanitizing gels well known in the art. The gel is dispensed by squeezing a resilient side wall of the cartridge 16 against external housing 14. The cartridge 16 can be easily replaced as needed. In other embodiments, the cartridge 16 is refillable and reusable. The zone sensor 12 has a signal detector 18, a control circuit 20, a dispensing sensor 22, and an alerting device 24. The detector 18 will be discussed in its exemplified form as an infrared detector 18, though it may also be operable to receive signals of other forms, such as ultrasonic signals. The infrared detector 18 can be an intelligent infrared detector integrated circuit as is well known in the art. The control circuit uses a microprocessor with a real-time clock or other suitable controller. The control circuit 20 is connected to infrared detector 18 which is visible external to the external housing 14 so that the infrared detector 18 can receive infrared signals from among a plurality of zone transmitters 26 (see FIGS. 2, 7, 8) which can be set up in a hospital, or other caregiver environments or food handling environment where hand hygiene might be important to counteract cross contamination. The control circuit 20 is connected to dispensing sensor 22, which is shown here as a pressure sensitive switch which is positioned so as to be able to sense the dispensing action of the cartridge when it is operated by the user. The alerting device 24 can be an audible buzzer or sound generating device or a visual indicator such as a lamp or light emitting diode (LED) or a vibrator to provide an alerting signal to the user without unduly distracting patients or attracting attention, or a combination thereof. The control circuit 20 has a data memory 21 (see FIG. 2) for collecting or logging data”).
Regarding claim 7, Lee, Kurani, Seyed Momen, and Chen teach all the features with respect to claim 1 as outlined above. Further, Lee teaches that the notification system of claim 1, wherein the activity module is configured to track touch points of the one or more animate objects and log the touch points and corresponding timestamps in the activity history log (See Lee: Figs. 2-3, and [0045], "For example, the system can keep track of the duration of contact across one or more touch gestures for a cumulative duration x frequency "contact metric". Furthermore, the pressure (using pressure sensing e.g., Apple 3D touch) of each touch gesture can also be analyzed and added to the previous cumulative contact metric. Certain gestures, such as swiping and dragging, involve gliding the finger and exerting friction across the phone's surface. These input gestures can also increase the efficiency of pathogen transfer and contribute to the contact metric. The system can also adjust the contact metric based on static qualities of the phone (such as the porosity of the phone's screen and case) and also dynamic qualities of the environment such as ambient humidity").
Regarding claim 8, Lee, Kurani, Seyed Momen, and Chen teach all the features with respect to claim 1 as outlined above. Further, Lee and Kurani teach that the notification system of claim 1, wherein: the output device is at least one of a display or a projector; and the output device is configured to at least one of
highlight areas of the supporting structure in an image shown on the display to illustrate the at least one of the plurality of contamination levels or the plurality of sanitization levels of the aspects (See Lee: Fig. 3, and [0069], "In one or more embodiments, the mobile device can be programmed to detect (based on accelerometer or camera data) when it is set down and when it is picked back up by the user. When the device is picked back up, the camera can be used to take a photo or video of the surface it was placed on. The photo or video can be used to identify the particular surface and tag that surface as potentially contaminated from by the device or. vice versa, tag the phone as potentially contaminated by the surface. The device can also provide just-in-time prompts to the user to sanitize the surface that the device was just placed on or assert that the surface or phone is clean or safe"), or
project images on the aspects of the supporting structure to indicate the at least one of the plurality of contamination levels or the plurality of sanitization levels of the aspects (See Kurani: [0137], "The program logic is responsible for getting the waste bin big data and performing standard database relational operations like select, project, join, product, union, intersect, difference, divide, and so on").
Regarding claim 10, Lee, Kurani, Seyed Momen, and Chen teach all the features with respect to claim 1 as outlined above. Further, Lee teaches that the notification system of claim 1, wherein the tracking module is configured to identify aspects contacted based on detected changes in states of the electrical devices and update the at least one of the plurality of contamination levels or the plurality of sanitization levels based on the identified aspects contacted (See Lee: Fig. 1, and [0079], "In one or more embodiments, beyond supporting awareness, the system can also automatically lock out all features, prompting the user to wash their hands and/or disinfect their device. In the absence of automatic detection of handwashing and device disinfection, the user can assert on the (now clean) device with their (now clean) hands that they have followed the disinfection protocol. Alternatively, the device can prompt the user to physically bring the device to a phone-safe zone nearby a handwashing station (where the user can sanitize their hands and device) or in a lockbox away from critical areas. After asserting that hands/device have been sanitized, the device releases the lock and allows the user to carry on with using the mobile device. The detected hand sanitization events (using either location, user assertions, etc.) can also be used to update/reset the contamination estimate for the user's hands to correspond to a lower level of contamination. The time since the previous hand sanitization event can also be used to increase the estimate of hand contamination, allowing the system to notify the user to wash their hands (or avoid contact with sensitive patients and surfaces) after a certain duration. These notifications and assertions can be logged in a central database to track adherence to safe mobile device usage policies for future audits of the health care facility").
Regarding claim 11, Lee, Kurani, Seyed Momen, and Chen teach all the features with respect to claim 1 as outlined above. Further, Kurani and Seyed Momen teach that the notification system of claim 1, further comprising sensors configured to detect at least one of breathing, coughing or sneezing by the one or more animate objects (See Kurani: Figs. 1-2, and [0160], "This normally happens because of poor handwashing or from consuming contaminated food or water. Common symptoms include fever, dry cough, and shortness of breath, and the disease can progress to pneumonia in severe cases. b) Flu is caused by influenza viruses that infect the nose, throat, and lungs. These viruses spread when people with flu cough, sneeze, or talk, sending droplets with the virus into the air and potentially into the mouths or noses of people who are nearby"),
wherein the tracking module is configured to, based on the detected at least one of the breathing, coughing or sneezing, update the at least one of the plurality of contamination levels or the plurality of sanitization levels (See Seyed Momen: Fig. 22, and [0305], "The hand wash monitoring unit may then be updated or uploaded at the external station 2024 during or following a data dump stage if new protocols need to be added").
Regarding claim 12, Lee, Kurani, Seyed Momen, and Chen teach all the features with respect to claim 1 as outlined above. Further, Lee teaches that the notification system of claim 1, wherein:
the activity module is configured to track number of times each of the aspects are contacted and durations of contacts with the aspects (See Lee: Fig. 1, and [0058], "For example, the user holds the device for 30 second (increasing C_device by 0.07) and taps the screen 8 times, each making contact for with the screen for 0.25 seconds, totaling 2 seconds of interaction (increasing C_device further by 0.14) and then locks the device and puts it in her pocket. After this example, the C_device is updated to 0.05(+0.07+0.14)=0.26"); and
the tracking module is configured to update the at least one of the plurality of contamination levels or the plurality of sanitization levels based on the number of times each of the aspects are contacted and the durations of the contacts with the aspects (See Lee: Fig. 1, and [0064], "In one or more embodiments, based on -r_DH, holding the phone briefly results in a modest transfer of pathogens (0.47/10=0.047) to the hands, increasing the C_hands to 0.10. (Notice how one short contact between the hand and device does not dramatically increase the risk of contamination from the device to hands, as is consistent with existing transmission models). The hand-contamination score C_hands is continuously adjusted using the environment-to-hands estimation function -r_EH for this particular space, which would be low. A few moments later, the user needs to access her device to look up instructions on how to adjust a machine for patient care. The user retrieves her device and unlocks it. She holds the phone for 30 seconds while tapping 8 times (0.25 s each) and swiping 4 times (0.5 s each) (with total contact time of 4 seconds). Based on this high amount of contact with a moderately contaminated device and -r_HD, the transfer estimation function from Hands to Device, the updated C_hands now exceeds a threshold and the user is notified that her hands and device are now contaminated and pose a high risk to patients. The user can then either avoid contact with sensitive surfaces, wear gloves, or wash her hands before further work").
Regarding claim 14, Lee, Kurani, Seyed Momen, and Chen teach all the features with respect to claim 1 as outlined above. Further, Lee teaches that the notification system of claim 1, further comprising a transceiver configured to transmit the activity history log to a server and receive in response a cleaning notification message indicating at least one of areas or aspects of the supporting structure to sanitize (See Lee: Fig. 1, and [0046], "In one or more embodiments, additional gestures can be detected that indicate the device has been sanitized, for example, wiping a cleaning cloth across the screen in a standard motion with the correct amount of pressure, coverage, and duration. Similarly, the system can use optical sensors to detect when it is placed under ultraviolet-( light with adequate intensity, frequency, and duration to be sanitized. After a detected sanitation event, the contact metric can be reset to lower level to correspond to the lower level of contamination on the device. The time since the previous sanitation event can also be used a factor in the contact metric, for example, increasing the risk of contamination as the time since the previous sanitation event increases. The system can also log each sanitation event useful for subsequent health and safety compliance audits").
Regarding claim 15, Lee, Kurani, Seyed Momen, and Chen teach all the features with respect to claim 1 as outlined above. Further, Kurani teaches that the notification system of claim 1, wherein the activity module performs motion tracking of the animate objects and determines incidents in which physical contact is made with interior aspects of the supporting structure and updates the activity history log based on the physical contacts made (See Kurani: Fig. 3, and [0139], "A fill level sensor is an electronic component that can sense and monitor the waste fill levels of the waste bins. The intended use of the fill level sensor is to detect, measure, and monitor waste fill levels in the waste bin. The private waste bin waste fill level value can be used by the owner of the waste bin to dispose of the waste when waste bin is full. The public waste bin waste fill level value can be used by the person to dispose of waste properly in a public waste bin. The waste bin waste fill level value can be used by a waste collection vehicle to empty the waste bin based on a set acceptance criterion. The fill level sensor is used to sense and monitor waste fill levels of waste bins of various shapes and sizes containing all material and liquid types from solid material such as food scraps, trash or garbage, plastic containers, papers, cardboard, yard waste, textiles, glass, to waste oil, lubricants, and hazardous waste. The unit of measurement of the results of the fill level sensor can be a percentage of the largest capacity of the waste bin. The waste fill level is reported in the form of a percentage that runs from Oto 100. The fill level sensor sends the real-time waste fill level data inside the waste bin to the cloud server. The smart waste bin sensor device installed inside the bottom of the waste bin lid can be programmed to send waste fill level data when the waste bin lid is in a closed position. The smart waste bin sensor device installed outside the waste bin body can be set to provide waste bin sensor null or no data. Camera photos and videos can be used to refine and physically capture the waste bin waste fill level data. The working principle of the fill level sensor can be based on technology such as ultrasonic, infrared, image scanning, and such. The combination of a fill level sensor and a camera allows for measuring the fullness level of the waste bins in terms of volume. The camera takes photos of the waste bin interior with a wide- angle lens. Images are sent directly to the cloud server, where they are automatically analyzed through software to determine the waste bin fullness. This allows for the waste collection vehicle to optimize collection times and anticipate haul schedules").
Regarding claim 16, Lee, Kurani, Seyed Momen, and Chen teach all the features with respect to claim 1 as outlined above. Further, Seyed Momen teaches that the notification system of claim 1, further comprising embedded sensors configured to detect contact with the aspects (See Seyed Momen: Figs. 1A-B, and [0168], "Various embodiments of the present invention will now be described with reference to the figures. FIG. 1A shows a breakaway perspective illustration of a wearable smart disinfectant dispenser assembly 10. The assembly comprises a smart zone sensor 12 which fits in external housing 14, along with dispenser cartridge 16. The dispenser cartridge 16 is a disposable cartridge for dispensing a hand sanitizing lotion or gel such as alcohol based sanitizing gels well known in the art. The gel is dispensed by squeezing a resilient side wall of the cartridge 16 against external housing 14. The cartridge 16 can be easily replaced as needed. In other embodiments, the cartridge 16 is refillable and reusable. The zone sensor 12 has a signal detector 18, a control circuit 20, a dispensing sensor 22, and an alerting device 24. The detector 18 will be discussed in its exemplified form as an infrared detector 18, though it may also be operable to receive signals of other forms, such as ultrasonic signals. The infrared detector 18 can be an intelligent infrared detector integrated circuit as is well known in the art. The control circuit uses a microprocessor with a real-time clock or other suitable controller. The control circuit 20 is connected to infrared detector 18 which is visible external to the external housing 14 so that the infrared detector 18 can receive infrared signals from among a plurality of zone transmitters 26 (see FIGS. 2, 7, 8) which can be set up in a hospital, or other caregiver environments or food handling environment where hand hygiene might be important to counteract cross contamination. The control circuit 20 is connected to dispensing sensor 22, which is shown here as a pressure sensitive switch which is positioned so as to be able to sense the dispensing action of the cartridge when it is operated by the user. The alerting device 24 can be an audible buzzer or sound generating device or a visual indicator such as a lamp or light emitting diode (LED) or a vibrator to provide an alerting signal to the user without unduly distracting patients or attracting attention, or a combination thereof. The control circuit 20 has a data memory 21 (see FIG. 2) for collecting or logging data"),
wherein the activity module is configured to update the activity history log based on outputs of the embedded sensors (See Seyed Momen: Fig. 22, and [0305], "The hand wash monitoring unit may then be updated or uploaded at the external station 2024 during or following a data dump stage if new protocols need to be added").
Regarding claim 17, Lee, Kurani, Seyed Momen, and Chen teach all the features with respect to claim 1 as outlined above. Further, Lee, Kurani, Seyed Momen, and Chen teach that a portable network device (See Lee: Figs. 1-2, and [0036], "As shown in FIG. 1, the user provides input on mobile device 101, which is characterized by the input characterizer 102. The input characterizer 102 transmits input actions to the action accumulator 103, which produces a set of user input events 105. The set of user input events are transferred from the action accumulator to the pathogen transfer estimator 106, which uses location tracking and history information 104 from the user's mobile device for estimating pathogen transfer probability. Specifically, the pathogen transfer estimator 106 transmits a contact metric 107 used for estimating the degree of hand contamination and degree of device contamination. At block 109 of the warning module 108, the determined risk of contamination is checked against a predetermined threshold. If the threshold is exceeded, the system determined at block 110 whether critical risk threshold has been exceeded. If yes, the user's mobile device 101 is locked. Notification to user is sent in step 112") comprising:
a camera configured to capture images of a supporting structure (See Lee: Fig. 1, and [0069], "In one or more embodiments, the mobile device can be programmed to detect (based on accelerometer or camera data) when it is set down and when it is picked back up by the user. When the device is picked back up, the camera can be used to take a photo or video of the surface it was placed on. The photo or video can be used to identify the particular surface and tag that surface as potentially contaminated from by the device or. vice versa, tag the phone as potentially contaminated by the surface. The device can also provide just-in-time prompts to the user to sanitize the surface that the device was just placed on or assert that the surface or phone is clean or safe");
a memory configured to store localization data (See Lee: Fig. 3, and [0082], "The computerized system 300 may include a data bus 304 or other interconnect or communication mechanism for communicating information across and among various hardware components of the mobile computerized system 300, and a central processing unit (CPU or simply processor) 301 coupled with the data bus 304 for processing information and performing other computational and control tasks. Computerized system 300 also includes a memory 312, such as a random access memory (RAM) or other dynamic storage device, coupled to the data bus 304 for storing various information as well as instructions to be executed by the processor 301. The memory 312 may also include persistent storage devices, such as a magnetic disk, optical disk, solid-state flash memory device or other non-volatile solid-state storage devices"), wherein the localization data relates location and orientation of the portable network device to aspects of the supporting structure, wherein the aspects include at least one of surfaces, areas, spaces or volumes of the supporting structure, and wherein the supporting structure is separate from the portable network device (See Lee: Figs. 1-2, and [0045], "For example, the system can keep track of the duration of contact across one or more touch gestures for a cumulative duration x frequency "contact metric". Furthermore, the pressure (using pressure sensing e.g., Apple 3D touch) of each touch gesture can also be analyzed and added to the previous cumulative contact metric. Certain gestures, such as swiping and dragging, involve gliding the finger and exerting friction across the phone's surface. These input gestures can also increase the efficiency of pathogen transfer and contribute to the contact metric. The system can also adjust the contact metric based on static qualities of the phone (such as the porosity of the phone's screen and case) and also dynamic qualities of the environment such as ambient humidity"); and
a control module (See Lee: Figs. 1-2, and [0074], "In one or more embodiments, the device can also passively keep track of user interactions in high risk areas and provide a summary of interactions to make users more aware of how often they handle their devices as an end-of-day or end-of-shift summary. These summaries, similar to physical activity monitoring like with a Fitbit or Apple Watch, can provide insights for users to understand their habits in handling their personal mobile devices in the clinical setting. Summaries over days or weeks can provide the worker with a long-term view of their adherence to proper protocols over time") configured to
receive at least one of an activity history log of activity of one or more animate objects in association with the supporting structure (See Lee: Figs. 1-2, and [0088], "In one or more embodiments, the computerized system 300 may additionally include a communication interface, such as a network interface 305 coupled to the data bus 304. The network interface 305 may be configured to establish a connection between the computerized system 300 and the Internet 324 using at least one of WIFI interface 307 and the cellular network (GSM or CDMA) adaptor 308. The network interface 305 may be configured to provide a two-way data communication between the computerized system 300 and the Internet 324. The WIFI interface 307 may operate in compliance with 802.11a, 802.11b, 802.11g and/or 802.11n protocols as well as Bluetooth protocol well known to persons of ordinary skill in the art. In an exemplary implementation, the WIFI interface 307 and the cellular network (GSM or CDMA) adaptor 308 send and receive electrical or electromagnetic signals that carry digital data streams representing various types of information. For example, the aforesaid networking components may be used to establish a network data connection between the computerized system 300 and other components of the localization system 100, such as the central server 104 and third party services/applications 108");
a contamination map of contamination levels of aspects of the supporting structure (See Kurani: Fig. 61, and [0654], "The real-time street view map 6100 comprises: a set of waste bin icons 600, a set of waste collection vehicles 120, wherein the waste bin icons 600 display the waste bin 600 waste fill level status at a geospatial position and an altitude. When a user hovers over the icon, a complete set of waste bin 600 details is provided. The real-time street view map 6100 also includes litter 108 hotspots and waste bin 600 fill status"); or
sanitization map of sanitization levels of the aspects of the supporting structure (See Seyed Momen: Fig. 21, and [0214], "FIG. 21 is a perspective view of an area of an exemplary health care facility illustrating various zone types. In this example and entrance zone 2101 is defined at the entrance of a hospital ward. Patient zones 2103 are defined around patient beds. Bathroom zones 2105 can also be provided"; and Fig. 23, and [0221], "As shown in FIG. 23, this means that the monitor processor may be configured, in the case of a first zone data message Dm, to decode the message to identify a first zone location data portion ZI and/or a first zone type data portion Zt and then select a first hygiene status subroutine (such as subroutine HS1) according to an indexed correlation with the first zone location data portion and/or the first zone type data portion. Next, the monitor processor may be configured, in the case of a second zone data message which is different from the first zone data message, to decode the message to identify a second zone location data portion and/or a second zone type data portion and then select, and execute, a second hygiene status subroutine HS2 according to an indexed correlation with the second zone location data portion and/or the second zone type data portion"); and
based on the captured images, display an image of the supporting structure (See Lee: Fig. 3, and [0084], "In one or more embodiments, the computerized system 300 may incorporate a display (alerting) device 309, which may be also coupled to the data bus 304, for displaying various information to a user of the computerized system 300. In an alternative embodiment, the display (alerting) device 309 may be associated with a graphics controller and/or graphics processor (not shown). The display (alerting) device 309 may be implemented as a liquid crystal display (LCD), manufactured, for example, using a thin-film transistor (TFT) technology or an organic light emitting diode (OLEO) technology, both of which are well known to persons of ordinary skill in the art. In various embodiments, the display (alerting) device 309 may be incorporated into the same general enclosure with the remaining components of the computerized system 300. In an alternative embodiment, the display (alerting) device 309 may be positioned outside of such enclosure. In addition, in various embodiments, the display (alerting) device 309 may also include audible and tactile/vibrational modalities to alert the user of the pathogen transfer possibility as described above") indicating at least one of the contamination levels of the aspects or the sanitization levels of the aspects (See Lee: Figs. 1-2, and [0079], "In one or more embodiments, beyond supporting awareness, the system can also automatically lock out all features, prompting the user to wash their hands and/or disinfect their device. In the absence of automatic detection of handwashing and device disinfection, the user can assert on the (now clean) device with their (now clean) hands that they have followed the disinfection protocol. Alternatively, the device can prompt the user to physically bring the device to a phone-safe zone nearby a handwashing station (where the user can sanitize their hands and device) or in a lockbox away from critical areas. After asserting that hands/device have been sanitized, the device releases the lock and allows the user to carry on with using the mobile device. The detected hand sanitization events (using either location, user assertions, etc.) can also be used to update/reset the contamination estimate for the user's hands to correspond to a lower level of contamination. The time since the previous hand sanitization event can also be used to increase the estimate of hand contamination, allowing the system to notify the user to wash their hands (or avoid contact with sensitive patients and surfaces) after a certain duration. These notifications and assertions can be logged in a central database to track adherence to safe mobile device usage policies for future audits of the health care facility").
Regarding claim 18, Lee, Kurani, Seyed Momen, and Chen teach all the features with respect to claim 17 as outlined above. Further, Seyed Momen teaches that the portable network device of claim 17, wherein the displayed image is updated for different areas of the supporting structure as the location and orientation of the portable network device changes (See Seyed Momen: Fig. 1, and [0294], "A regular activity might be attending a toilet with a patient, with the monitoring unit sensing a change in the orientation of the torso of the user (i.e. that the user is bent over) and sensing the sound (i.e. of a flushing toilet). Another predetermined regular activity might be attending to a patient in bed (bent over, no echoes), or walking, running, eating, or doing filing. And in each event, the sensor would be in a position to assess if hand washing is needed thereafter and, if so, determine when the hand washing (or other hygiene procedure) should occur. The monitoring unit may then alert the user accordingly").
Regarding claim 19, Lee, Kurani, Seyed Momen, and Chen teach all the features with respect to claim 17 as outlined above. Further, Lee and Kurani teach that the portable network device of claim 17, the control module is configured to highlight the aspects (See Lee: Fig. 3, and [0069], "In one or more embodiments, the mobile device can be programmed to detect (based on accelerometer or camera data) when it is set down and when it is picked back up by the user. When the device is picked back up, the camera can be used to take a photo or video of the surface it was placed on. The photo or video can be used to identify the particular surface and tag that surface as potentially contaminated from by the device or. vice versa, tag the phone as potentially contaminated by the surface. The device can also provide just-in-time prompts to the user to sanitize the surface that the device was just placed on or assert that the surface or phone is clean or safe") based on the at least one of the contamination levels of the aspects or the sanitization levels of the aspects in an augmented reality environment view of the supporting structure (See Kurani: Fig. 24, and [0373], "An air quality index (AQI) is used by government agencies to communicate to the public how polluted the air currently is or how polluted it is forecast to become. Public health risks increase as the AQI rises. The air quality index level of concern table 2450 lists the AQI color, levels of concern, values of the index, and corresponding different level of health concern. The description of the air quality also provides information about what kind of personal protective equipment (PPE) is required while handling waste. The air quality index data obtained through the air quality sensor 310 can be further augmented by the Environmental Protection Agency AirNow Application Program Interface (API), which allows for access to real-time data and forecasts").
Regarding claim 20, Lee, Kurani, Seyed Momen, and Chen teach all the features with respect to claim 17 as outlined above. Further, Lee and Seyed Momen teach that the portable network device of claim 17, further comprising a view-finder module configured to determine a relationship between a live view seen by the camera and the at least one of the contamination map or the sanitization map (See Seyed Momen: Fig/ 8, and [0203], "The wearable electronic units and gel dispensers work in pairs with each dispenser being equipped with a MAX1472 based transmitter to inform corresponding electronic unit about dispenser activations. In this configuration the main functions of wearable electronic unit are to demodulate and decode zone identity signals, record the real time of entering/leaving the zones and dispenser activations, provide prompting if required, store hand hygiene activity history as well as the detected codes of the zones. The hand disinfection status "flags" of the caregiver (clean or dirty) are stored in the wearable unit so it knows whether it has been recently used to disinfect the wearer's hands (this time interval can be set in the software), or whether the wearer's hands have been disinfected since the previous patient zone was visited. Advantageously, this distributed system does not require a real-time central co-coordinator. The data recorded by the wearable smart zone sensors units can be later downloaded to a PC via a USB interface for monitoring and further analysis"),
wherein the control module is configured to operate in an augmented reality mode and provide a view of an interior of the supporting structure highlighting the aspects in the view based on the at least one of the contamination levels of the aspects or the sanitization levels of the aspects (See Lee: Fig. 3, and [0069], "In one or more embodiments, the mobile device can be programmed to detect (based on accelerometer or camera data) when it is set down and when it is picked back up by the user. When the device is picked back up, the camera can be used to take a photo or video of the surface it was placed on. The photo or video can be used to identify the particular surface and tag that surface as potentially contaminated from by the device or. vice versa, tag the phone as potentially contaminated by the surface. The device can also provide just-in-time prompts to the user to sanitize the surface that the device was just placed on or assert that the surface or phone is clean or safe").
Regarding claim 23, Lee, Kurani, Seyed Momen, and Chen teach all the features with respect to claim 17 as outlined above. Further, Lee and Chen teach that the notification system of claim 17, wherein:
the supporting structure is an interior structure of a vehicle or a room of a building (See Chen: Figs. 1-2, and [0031], " Now turning to the figures, wherein like numerals indicate like parts throughout the several views, there is shown a cleaning system 10 for a vehicle 12 that includes a computer 14, a lighting system 16 (e.g., providing ultraviolet (UV) light), and one or more environmental sensors 18. As will be described in detail below, the computer 14 may receive sensor data from sensor(s) 18, determine a light emission dosage, and, when a cabin 20 of the vehicle 12 contains no users (e.g., human passengers or occupants), the computer 14 may control the lighting system 16 to emit light to impinge upon and clean an interior surface 22 of the cabin 20 (e.g., it may actuate the lighting system 16 to an ON state). More particularly, computer 14 may tailor a dosage (e.g., UV-C light exposure for a period of application time) to target one or more types of surface contaminants (e.g., bacteria, viruses, fungi, other pathogens, etc.). For example, using the environmental sensor data collected via sensors 18, computer 14 in some instances may identify potential contaminants and, based on that identification, determine an appropriate dosage. Non-limiting examples of environmental sensor data include cabin humidity data, cabin temperature data, cabin surface sunlight data, surface moisture data, cabin airflow data, and the like. According to one example, in determining the dosage, computer 14 may determine a wavelength (or band), determine an intensity (of UV light), and/or determine an exposure duration (of the UV light) which may be suitable for eliminating, exterminating, or killing the identified contaminant while avoiding overdosing the surface 22—as overdosing may result in deterioration of vehicle interior components (e.g., such as interior trim, moldings, etc. which may comprise rubber, plastic, or other materials which degrade in the presence of UV light). In addition, the computer 14 may actuate lighting system 16 to an OFF state following an expiration of the exposure duration or when, during the duration, the computer 14 determines that a user may be entering the vehicle 12. In at least some instances, in order to inhibit or minimize the likelihood of contaminant growth within the cabin 20, the computer 14 may control at least one climate control parameter following the UV dosage application (e.g., controlling cabin humidity, temperature, airflow, etc.). Computer 14 and other aspects of the cleaning system 10 are described in greater detail below");
the aspects are within the supporting structure (See Chen: Figs. 1-2, and [0033], “Thus, according to at least one example, cleaning system 10 may be used to minimize the spread of respiratory, gastrointestinal, and other illnesses (e.g., which can be spread by user contact with contaminated surfaces 22 within the vehicle 12)”); and
the contamination levels indicate amounts of contamination of the aspects of the supporting structure due to contact of the aspects of the supporting structure by the one or more animate objects (See Lee: Figs. 1-2, and [0066], “In one implementation, these functions can be learned through a supervised-learning approach. For example, first, pathogen level samples are taken from the environments of interest as well as from the user's hands and device. Then a user will perform a range of relevant actions (e.g., interact with a patient). Then pathogen readings from the user's hands and device will be taken again. The difference in readings before and after the actions is what the machine-learning model will learn to estimate. This data will be used to train the machine-learning model”).




Allowable Subject Matter
Claims 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382. The examiner can normally be reached Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON G LIU/Primary Examiner, Art Unit 2612